DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 21, 2019 and February 26, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-35 and 38-46 are rejected under 35 U.S.C. 103 as being unpatentable over Manitz (DE 8809991 U).
Regarding claim 24, Manitz teaches a tire having a tread comprising a central annular portion, located across an equatorial plane (X-X), and two shoulder annular portions, separated from the central annular portion by two circumferential grooves 5, the central annular portion having at least one circumferential row of central blocks 4, comprising a plurality of central blocks, and at least two rows of lateral blocks 2 and 3, opposed to each other relative to the at least one circumferential row of central blocks, and comprising a plurality of lateral blocks, wherein the central blocks have a first and a second portion located opposite to each other relative to the equatorial plane (X-X), about 6 central blocks and 6 lateral blocks are shown on the figure, suggesting that the central blocks and the lateral blocks can have a circumferential dimension greater than 2% of a development extension of the tread band of the tire, the lateral blocks have an elongate portion and a head portion located at an end of the elongate portion; the elongate portion having a dimension (S1) in an axial direction and the head portion having a dimension (S2) in the axial direction, where S2 > S1, the elongate portion extends according to an extension direction forming an angle relative to the equatorial plane (X-X) comprised between 0° and 30°, the elongate portion has an axially outer lateral wall facing one of the circumferential grooves and an axially inner lateral wall facing one of the first and second portions of the central blocks, and the 
Regarding claim 25, Manitz teaches that the head portion extends in the axial direction to be axially and/or circumferentially opposed to one of the first and second portions (figure).
Regarding claim 26, Manitz teaches that the central blocks are circumferentially separated by first transverse grooves 7 and the lateral blocks are circumferentially separated by second transverse grooves 10 (machine translation at paragraph [0019]; figure).
Regarding claim 27, Manitz teaches that the first transverse grooves are circumferentially staggered relative to the second transverse grooves (figure).
Regarding claim 28, Manitz teaches that the first and second portions of the central blocks have a second transverse wall facing the first transverse groove and at least partially opposed to the first transverse wall (figure).
Regarding claim 29, Manitz teaches that the first transverse wall is located opposite to the second transverse wall over at least 1/4 of an axial dimension of the second transverse wall (figure).
Regarding claim 30, Manitz teaches that the second transverse wall of the first or second portions of the central blocks is located at least partially opposite to a second transverse wall of the central block subsequent in a circumferential direction (figure).

Regarding claim 32, Manitz teaches that in the tread band, a number of lateral blocks in each row of lateral blocks is substantially the same as a number of central blocks (figure).
Regarding claim 33, Manitz teaches that each shoulder annular portion has a row of shoulder blocks 1 comprising a plurality of shoulder blocks, and the blocks of the plurality are circumferentially separated from each other by shoulder transverse grooves 9 (machine translation at paragraphs [0014] and [0019]; figure).
Regarding claim 34, Manitz teaches that the central blocks are circumferentially separated by first transverse grooves 7 and the lateral blocks are circumferentially separated by second transverse grooves 10 (machine translation at paragraph [0019]; figure). Further, either Manitz teaches (see figure) a configuration falling within the broadest reasonable interpretations of “aligned” and “substantially continuous”, or it would have been obvious to modify the configuration of the shoulder transverse grooves to be aligned with the second transverse grooves forming a substantially continuous channel between the shoulder annular portions and the central annular portion as being a minor modification of the tread, because the shoulder and second transverse grooves are only circumferentially separated from each other a small distance.
Regarding claim 35, Manitz teaches that the number of shoulder blocks is substantially equal to the number of lateral blocks (figure), and it would have been obvious to one of ordinary skill in the art to use a greater number of shoulder blocks than lateral blocks as a minor modification to the tread block pattern.
Regarding claim 38, Manitz teaches that the shoulder transverse grooves have a decreasing width moving towards the equatorial plane (figure).

Regarding claim 40, Manitz teaches that the first and second portions of a same central block are circumferentially staggered (figure).
Regarding claim 41, Manitz teaches that the elongate portion of the lateral blocks has an extension in a circumferential direction greater than an extension in the circumferential direction of the head portion (figure).
Regarding claims 42-43, it would have been obvious to one of ordinary skill in the art to use circumferential grooves with a width greater than 7 mm and a depth greater than 10 mm as conventional widths and depths for passenger tire circumferential grooves.
Regarding claim 44, Manitz teaches that the circumferential grooves are zigzag (figure).
Regarding claim 45, Manitz teaches or suggests that the central annular portion has a void-to-rubber ratio smaller than 0.4 (see machine translation at paragraphs [0005]-[0007] and figure).
Regarding claim 46, Manitz teaches that the central and lateral blocks have a plurality of sipes 8 (machine translation at paragraph [0019]; figure).
Claims 24-28, 31-37 and 39-46 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pat. No. D744,413).
Regarding claim 24, Chen teaches a design for a tire having a tread comprising a central annular portion, located across an equatorial plane (X-X), and two shoulder annular portions, separated from the central annular portion by two circumferential grooves, the central annular portion having at least one circumferential row of central blocks, comprising a plurality of central blocks, and at least two rows of lateral blocks, opposed to each other relative to the at least one circumferential row of central blocks, and comprising a plurality of lateral blocks, wherein the central blocks have a first and a second portion 
Regarding claim 25, Chen teaches that the head portion extends in the axial direction to be axially and/or circumferentially opposed to one of the first and second portions (figure 4).
Regarding claim 26, Chen teaches that the central blocks are circumferentially separated by first transverse grooves and the lateral blocks are circumferentially separated by second transverse grooves (figure 4).

Regarding claim 28, Chen teaches that the first and second portions of the central blocks have a second transverse wall facing the first transverse groove and at least partially opposed to the first transverse wall (figure 4).
Regarding claim 31, Chen teaches that the lateral blocks of two different circumferential rows of lateral blocks have the head portions arranged to be oppositely oriented in the circumferential direction (figure 4).
Regarding claim 32, Chen teaches that in the tread band, a number of lateral blocks in each row of lateral blocks is substantially the same as a number of central blocks (figure 4).
Regarding claim 33, Chen teaches that each shoulder annular portion has a row of shoulder blocks comprising a plurality of shoulder blocks, and the blocks of the plurality are circumferentially separated from each other by shoulder transverse grooves (figure 4).
Regarding claim 34, Chen teaches that the central blocks are circumferentially separated by first transverse grooves and the lateral blocks are circumferentially separated by second transverse grooves and the shoulder transverse grooves are aligned with the second transverse grooves forming a substantially continuous channel between the shoulder annular portions and the central annual portion (figure 4).
Regarding claim 35, Chen teaches that the number of shoulder blocks is greater than the number of lateral blocks (figure 4).
Regarding claim 36, Chen teaches that the number of shoulder blocks is twice the number of lateral blocks (figure 4).
Regarding claim 37, Chen teaches that the circumferential dimension of each of the lateral blocks is substantially equal to a circumferential direction of two shoulder blocks (figure 4).

Regarding claim 39, it would have been obvious to one of ordinary skill in the art to creating a car tire in order to have an appropriately sized tire for a car, therefore given the disclosed tread pattern (see figure 4), Chen suggests a circumferential length for the shoulder blocks of smaller than 55 mm.
Regarding claim 40, Chen teaches that the first and second portions of a same central block are circumferentially staggered (figure 4).
Regarding claim 41, Chen teaches that the elongate portion of the lateral blocks has an extension in a circumferential direction greater than an extension in the circumferential direction of the head portion (figure 4).
Regarding claims 42-43, it would have been obvious to one of ordinary skill in the art to use circumferential grooves with a width greater than 7 mm and a depth greater than 10 mm as conventional widths and depths for passenger tire circumferential grooves.
Regarding claim 44, Chen teaches that the circumferential grooves are zigzag (figure 4).
Regarding claim 45, Chen teaches or suggests that the central annular portion has a void-to-rubber ratio smaller than 0.4 (figure 4).
Regarding claim 46, Chen teaches that the central and lateral blocks have a plurality of sipes (figure 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	November 8, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
November 9, 2021